                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

LOUIS P. FROMER,                                   )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )        No. 2:17-cv-00066-JMS-DLP
                                                   )
BOBBI RIGGS and MARY CHAVEZ,                       )
                                                   )
                                                   )
                             Defendants.           )


                                           ORDER

       Plaintiff Louis Fromer alleges in this action that while he was incarcerated at the Wabash

Valley Correctional Facility (“Wabash Valley”), Defendants Dr. Mary Chavez and Nurse Bobbi

Riggs were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment to the United States Constitution when they ignored his repeated complaints of pain.

Specifically, Mr. Fromer’s claims center on his complaints of pain in his back, knee, and hand,

and the denial of his repeated requests for medication to treat that pain. Defendants moved for

summary judgment on Mr. Fromer’s claims, [Filing No. 90], but Dr. Chavez subsequently

withdrew her motion, [Filing No. 163]. Nurse Riggs’ Motion for Summary Judgment remains

pending and, additionally, Mr. Fromer has filed a Motion to Exclude the Medical Defendants[’]

Expert Report, [Filing No. 93], and a Motion for Confirmation, [Filing No. 140]. Mr. Fromer’s

motions and Nurse Riggs’ Motion for Summary Judgment are now ripe for the Court’s decision.




                                               1
                                              I.
                                   MOTION FOR CONFIRMATION

          The Court first considers Mr. Fromer’s Motion for Confirmation. In his motion, Mr.

Fromer requests that the Court confirm whether it received documents that he attempted to file

through the librarian at the Indiana State Prison where he is currently incarcerated, including

exhibits, a declaration, and his “opposition to sum. Judgment brief and facts in dispute.” [Filing

No. 140 at 1.] Mr. Fromer outlines issues he has had with filing documents while incarcerated,

and requests that if the Court has not received the documents it give him permission to mail his

documents to the Court rather than using the E-filing system. [Filing No. 140 at 1.]

          The Court GRANTS Mr. Fromer’s Motion for Confirmation to the extent that it confirms

that it has received the following documents related to Nurse Riggs’ Motion for Summary

Judgment: (1) Mr. Fromer’s Submission of Exhibits, filed on January 22, 2019, [Filing No. 139];

(2) Mr. Fromer’s Memorandum Brief in Opposition to Defendant Dr. Mary Ann Chavez and

Barbara Riggs RN, Motion for Summary Judgment, filed on February 27, 2019, [Filing No. 150];

(3) the Declaration of Louis P. Fromer, filed on February 27, 2019, [Filing No. 151]; (4) the

Evidence Declaration of Louis P. Fromer, filed on February 27, 2019, [Filing No. 152]; and (5)

Mr. Fromer’s Statement of Material Facts in Dispute, filed on February 27, 2019, [Filing No.

153]. 1

          The Court notes, however, that Mr. Fromer referred to multiple documents in his response

brief that he did not file with the Court. On March 15, 2019, the Magistrate Judge held a telephonic

status conference with the parties and ordered Mr. Fromer to produce the missing documents by




1
  Mr. Fromer filed a second “Statement of Material Facts in Dispute,” [Filing No. 154], but it
appears to be substantively duplicative of the first Statement of Material Facts in Dispute, just with
slightly different pagination. [See Filing No. 153; Filing No. 154.]
                                                  2
March 22, 2019. [Filing No. 162.] Mr. Fromer has not filed the documents to date, so the Court

will not consider statements that are only supported by those documents. [See Filing No. 162 at 2

(setting forth the documents to which Mr. Fromer refers, but which he has failed to submit to the

Court for its consideration).]

                                       II.
             MOTION TO EXCLUDE THE MEDICAL DEFENDANTS’ EXPERT REPORT

       Next, the Court will consider Mr. Fromer’s Motion to Exclude the Medical Defendants[’]

Expert Report. [Filing No. 93.]

       Defendants rely upon an expert report from Defendant Mary Ann Chavez, who is an

osteopathic physician and who provided much of the medical treatment to Mr. Fromer that is the

subject of this lawsuit. Dr. Chavez concludes in her Expert Report as follows:

       The medical care and treatment Louis Fromer received for his hand, back, and knee
       complaints met or exceeded the standard of care appropriate under the
       circumstances. X-rays of Mr. Fromer’s lumbar spine have only shown very mild
       degenerative changes. X-rays of his right knee in December 2015 were normal. X-
       rays of Mr. Fromer’s right hand showed: (1) no acute osseious abnormality or
       significant degenerative change; and (2) internal fixation of the 2nd digit
       metacarpal without complicating features. Mr. Fromer was ultimately sent to a
       surgeon to remove hardware in his hand that was placed during a prior surgery.

       With normal x-rays, there was no indication for Mr. Fromer to be receiving narcotic
       pain relievers such as Percocet or Methadone. Mr. Fromer was provided knee
       sleeves, a wrist brace, and appropriate pain medications. In my opinion, Mr.
       Fromer was drug-seeking, as his subjective complaints of pain did not match the
       objective evidence.

[Filing No. 100-1 at 1.] Dr. Chavez sets forth her opinions more fully in her Declaration filed with

Defendants’ Motion for Summary Judgment. [Filing No. 90-3.]

       In his Motion to Exclude, Mr. Fromer argues that “Dr. Chavez is the defendant in this

action which automatically creates a bias and prejudice towards the plaintiff”; that because he did

not have an MRI on his back and knee, “it cannot be said with any certainty expert or not as to



                                                 3
what damage exists or does not exist regarding the knee and back issues”; and that Dr. Chavez

does not indicate the nature of her medical expertise and “is not qualified as to having the same or

close to the same knowledge and education as that of an orthopedic surgeon or specialist.” [Filing

No. 93 at 1-2.] Mr. Fromer relies upon Rowe v. Gibson, 798 F.3d 622 (7th Cir. 2015), for the

proposition that the Seventh Circuit Court of Appeals has recognized “the harm in relying on an

expert who in fact is also the defendant in the matter….” [Filing No. 93 at 2.]

       Defendants argue in response that there is not a per se rule prohibiting a defendant from

providing expert testimony. [Filing No. 100 at 4.] They distinguish Rowe, and argue that Mr.

Fromer has not pointed to any opinion in Dr. Chavez’s expert report that is implausible. [Filing

No. 100 at 5.] Defendants also contend that Dr. Chavez’s opinions are supported by the radiology

reports and other medical records, and that Dr. Chavez need not be an orthopedic specialist

“because she is not testifying regarding the standard of care for orthopedic specialists.” [Filing

No. 100 at 6.]

       In his reply, Mr. Fromer takes issue with Dr. Chavez relying on x-ray reports rather than

on the actual x-ray films, arguing that the x-ray reports “are nothing more than a 1 paragraph, non-

detailed synopsis of an average x-ray.” [Filing No. 103 at 2.] He sets forth additional perceived

shortcomings in Dr. Chavez’s expert report, and contends that “along with the bias and swayed

opinions and feelings toward the Plaintiff, it is best that she is not allowed to preside as an expert

witness in these proceedings.” [Filing No. 103 at 2-3.]

       Federal Rule of Evidence 104 instructs that “[t]he court must decide any preliminary

question about whether a witness is qualified…or evidence is admissible.” Fed. R. Evid. 104(a).

Federal Rule of Evidence 702 provides that expert testimony is admissible if: “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to understand the



                                                  4
evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)

the testimony is the product of reliable principles and methods; and (d) the expert has reliably

applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. A trial judge “must

determine at the outset…whether the expert is proposing to testify to (1) scientific knowledge that

(2) will assist the trier of fact to understand or determine a fact in issue. This entails a preliminary

assessment of whether the reasoning or methodology underlying the testimony is scientifically

valid and of whether that reasoning or methodology properly can be applied to the facts in issue….

Many factors will bear on the inquiry….” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 592-92 (1993).

       The Court has a “gatekeeping obligation” under Rule 702, and “must engage in a three-

step analysis before admitting expert testimony.        It must determine whether the witness is

qualified; whether the expert’s methodology is scientifically reliable; and whether the testimony

will ‘assist the trier of fact to understand the evidence or to determine a fact in issue.’”

Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017) (quoting Myers v. Ill.

Cent. R.R. Co., 629 F.3d 639, 644 (7th Cir. 2010)). Put another way, the district court must

evaluate: “(1) the proffered expert’s qualifications; (2) the reliability of the expert’s methodology;

and (3) the relevance of the expert’s testimony.” Gopalratnam, 877 F.3d at 779.

       The Seventh Circuit in Rowe criticized the use of a defendant as an expert witness, stating:

       [T]he judge erred…by relying on a defendant...as the expert witness. There are
       expert witnesses offered by parties and neutral (court-appointed) expert witnesses,
       but defendants serving as expert witnesses? – and in cases in which the plaintiff
       doesn’t have an expert witness because he doesn’t know how to find such a witness
       and anyway couldn’t afford to pay the witness? And how could an unrepresented
       prisoner be expected to challenge the affidavit of a hostile medical doctor (in this
       case really hostile since he’s a defendant in the plaintiff’s suit) effectively? Is this
       adversary procedure?

Rowe, 798 F.3d at 630.

                                                   5
       Dr. Chavez’s Expert Report deals primarily with her own care of Mr. Fromer, which is no

longer an issue at this juncture since Dr. Chavez has withdrawn her Motion for Summary

Judgment. [Filing No. 163.] While Dr. Chavez also discusses Nurse Riggs’ treatment of Mr.

Fromer, the Court need not rely, and has not relied, on Dr. Chavez’s expert opinion regarding that

care in considering Nurse Riggs’ Motion for Summary Judgment as discussed below.

Accordingly, the Court DENIES Mr. Fromer’s Motion to Exclude at this time, but without

prejudice to Mr. Fromer re-filing an appropriate motion in advance of trial.

                                            III.
                               MOTION FOR SUMMARY JUDGMENT

       Finally, the Court considers Nurse Riggs’ Motion for Summary Judgment.

       A. Summary Judgment Standard

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

asserted fact by citing to particular parts of the record, including depositions, documents, or

affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

materials cited do not establish the absence or presence of a genuine dispute or that the adverse

party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

Affidavits or declarations must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion

can result in the movant’s fact being considered undisputed, and potentially in the grant of

summary judgment. Fed. R. Civ. P. 56(e).


                                                 6
       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

other words, while there may be facts that are in dispute, summary judgment is appropriate if those

facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

2005). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

892, 901 (7th Cir. 2003). The moving party is entitled to summary judgment if no reasonable fact-

finder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

Cir. 2009). The court views the record in the light most favorable to the non-moving party and

draws all reasonable inferences in that party’s favor. Darst v. Interstate Brands Corp., 512 F.3d

903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on summary

judgment because those tasks are left to the fact-finder. O’Leary v. Accretive Health, Inc., 657

F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R. Cv. P.

56(c)(3), and the Seventh Circuit Court of Appeals has “repeatedly assured the district courts that

they are not required to scour every inch of the record for evidence that is potentially relevant to

the summary judgment motion before them.” Johnson, 325 F.3d at 898. Any doubt as to the

existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE Pension

Plan, 614 F.3d 684, 691 (7th Cir. 2010).




                                                 7
         B. Statement of Facts

         The following factual background is set forth pursuant to the standards detailed above. The

facts stated are not necessarily objectively true, but as the summary judgment standard requires,

the undisputed facts and the disputed evidence are presented in the light most favorable to “the

party against whom the motion under consideration is made.” Premcor USA, Inc. v. American

Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).

                1. Mr. Fromer’s Medical Care Prior to Incarceration at Wabash Valley

         On February 28, 2011, Mr. Fromer saw Dr. Richard Jackson at Greenwood Orthopedics

for complaints of right hand pain for ten years. [Filing No. 90-4 at 1-3.] Mr. Fromer reported that

he was involved in a fight in 2000 and used that hand to punch, which caused pain and fractures.

[Filing No. 90-4 at 1.] He also reported a prior right index finger surgery with pin fixation in

March 2000. [Filing No. 90-4 at 1.] Dr. Jackson assessed a fracture malunion and pain due to

inflammation and misalignment. [Filing No. 90-4 at 2-3.] His treatment plan included home

exercises and they discussed surgery. [Filing No. 90-4 at 2.] Mr. Fromer understood that his pain

may not subside after surgery, but he wished to proceed. [Filing No. 90-4 at 2-3.]

         On March 30, 2011, Mr. Fromer underwent a right osteotomy 2 with repositioning of the

second right metacarpal. [Filing No. 90-4 at 4-5.] He saw Dr. Jackson on April 13, 2011 for a

follow-up. 3 [Filing No. 90-4 at 4-5.]     X-rays showed the hardware was well-aligned and Dr.

Jackson prescribed Tramadol as needed for pain. [Filing No. 90-4 at 5.] Mr. Fromer had additional


2
    Osteotomy is any surgery that cuts and reshapes bones. www.webmd.com.
3
  The records from Mr. Fromer’s April 13, 2011 follow-up indicate that Mr. Fromer was
incarcerated at that time. [See Filing No. 90-4 at 4 (“Patient is accompanied by a deputy today
and explains that because of his inmate status he only receives the very minimal for pain
management”).] Neither Mr. Fromer nor Defendants contend that he was incarcerated at Wabash
Valley at that time, though.


                                                  8
follow-ups and continued to complain of pain. [See Filing No. 90-4 at 6-9 (reflecting May 12, 2011

and June 3, 2011 follow-up visits).] On July 7, 2011, Dr. Jackson recommended surgery to remove

the previously inserted plate and to possibly insert a bone graft. [Filing No. 90-4 at 10-11.]

       On July 14, 2011, Mr. Fromer underwent surgery to remove the plate and insert a bone

graft. [Filing No. 90-4 at 12.] X-rays after the surgery showed good alignment of the bone. [Filing

No. 90-4 at 13.] At an August 22, 2011 follow-up appointment, Mr. Fromer advised that he still

had discomfort, but that it had improved greatly. [Filing No. 90-4 at 14.] Mr. Fromer again

complained of pain at a September 23, 2011 follow-up appointment, and at a January 13, 2012

appointment Dr. Jackson explained that the plate may need to be removed in the future, but he did

not recommend removal at that time. [Filing No. 90-4 at 16-20.] At the January 13, 2012

appointment, Mr. Fromer also complained of right knee pain, although x-rays obtained that day

were normal. [Filing No. 90-4 at 18-20.] Upon examination Mr. Fromer had full range of motion

with patellofemoral crepitation. 4 Dr. Jackson recommended an exercise program focusing on quad

strengthening and an MRI to rule out a torn meniscus. [Filing No. 90-4 at 20.] There is nothing

in Mr. Fromer’s medical records that reflects that Dr. Jackson recommended a total knee

replacement. [Filing No. 90-4.]

               2. Mr. Fromer’s Medical Care at Wabash Valley

       Mr. Fromer first arrived at Wabash Valley in 2013, was then housed at the Jerome Combs

Detention Center, and then returned to Wabash Valley in December 2015. [Filing No. 90-4 at 21;

Filing No. 151 at 1-2.] 5 On December 22, 2015, Mr. Fromer had x-rays of the lumbar spine, which



4
 Patellofemoral crepitation is popping in the knee. www.healthline.com/health/osteoarthritis/
crepitus.
5
 Dr. Chavez states in her Declaration that “’[i]t is not clear from the records when Mr. Fromer
became incarcerated, but the record states that he returned to [Wabash Valley] on December 3,
                                                 9
showed mild L1-L2 disc degeneration. [Filing No. 90-4 at 24.] On December 28, 2015, x-rays of

his right knee were taken due to Mr. Fromer complaining of worsening pain and difficulty

ambulating. [Filing No. 90-4 at 25.] The x-rays indicated “no acute fracture of dislocation. Joint

spaces are normal. No effusion. Soft tissues are unremarkable.” [Filing No. 90-4 at 25.]

          On January 17, 2016, Mr. Fromer received an open patella knee brace. [Filing No. 90-4 at

26.] He completed Request for Healthcare (“RFHC”) 229159 on January 22, 2016, in which he

stated:

          I was told after they took my x-rays that I would be given pain medication and be
          put on the computer for a bottom bunk. I received a knee brace and was told my
          back x-rays were degenerative. I am on a bottom bunk as of yesterday but don’t
          want to get kicked off. My knee hurts very bad and was getting worse jumping up
          top.

[Filing No. 90-4 at 27.]

          On February 4, 2016, Mr. Fromer saw Nurse Riggs in response to RFHC 229159. [Filing

No, 90-4 at 28.] Nurse Riggs reviewed the knee x-rays with Mr. Fromer and informed him that

they were normal. [Filing No. 90-4 at 28.] Mr. Fromer stated he was told prior to incarceration

that he needed a total knee replacement and that he needed something for pain because he had been

taking Lortab, Percocet, and Methadone prior to incarceration. [Filing No, 90-4 at 28.] Nurse

Riggs informed Mr. Fromer that because the x-ray results of his knee were normal, the doctor




2015 after being away for two years for court.” [Filing No. 90-3 at 5.] Mr. Fromer states that in
November 2013 he requested “previous surgery records,” but the request “either was not sent or it
was not replied too (sic), considering there were no records obtained until I requested them on
2/10/16 and again on 2/21/16.” [Filing No. 151 at 1.] Dr. Chavez does not discuss any records
from Mr. Fromer’s time at Wabash Valley from before 2015. [See Filing No. 90-3.] It is not clear
whether Mr. Fromer’s claims relate to his time at Wabash Valley beginning in 2015, or whether
they also focus on treatment he received beginning in 2013. Nevertheless, neither side provides
medical records reflecting treatment at Wabash Valley pre-2015, or discusses treatment during
that time period, so it appears that Mr. Fromer’s claims are limited to treatment received in 2015
and beyond.
                                                 10
would not be prescribing Lortab, Percocet, or Methadone. [Filing No. 90-4 at 28.] According to

Nurse Riggs, medications such as Lortab, Percocet, and Methadone are generally not prescribed

in prison unless absolutely necessary because of their high risk of diversion and abuse. [Filing

No. 90-5 at 2.] Additionally, as a Registered Nurse, Nurse Riggs cannot prescribe medications,

form diagnoses, or formulate treatment plans. [Filing No. 90-5 at 3.]

       Robert Holleman, an inmate who lived with Mr. Fromer for approximately a year, states

that Mr. Fromer requested that Corizon obtain his outside medical records on February 10, 2016,

that Mr. Fromer did not receive Tylenol in February 2016, and that Mr. Holleman had to assist Mr.

Fromer in writing the requests because of the pain in his hand. [Filing No. 139.]

       On February 17, 2016, Mr. Fromer submitted RFHC 223928, in which he stated “I need

[Wabash Valley] to obtain my records about my knee from Dr. Richard Jackson at Greenwood

orthopedics at Community hospital south. He told me it needed replacement. But I was to (sic)

young. I was on Pain Management for my back, Hand (Jackson did surgery) and my knee.

[Wabash Valley] says x-rays normal on knee but haven’t addressed my pain issues for all. Back,

knee and hand hurt all the time. Commissary pain rel[ie]ver doesn’t help!” [Filing No. 90-4 at

30.] Nurse R. Robinson wrote a response on RFHC 223928 stating “12/18/15 you were seen on

MD sick call. MD noted you had range of motion to knee, @ times painful. X rays ordered.

Tylenol prescribed.” [Filing No. 90-4 at 30.]

       Mr. Fromer submitted RFHC 223980 four days later, on February 21, 2016, stating “I never

received any Tylenol. X-rays taken by you say nothing is wrong with my knee. I’ve been told

different by World Renowned Surgeon Richard Jackson of Greenwood Ortho. in indpls IN at

Community Hospital South. I would like my records from his office. MY KNEE HURTS!”




                                                11
[Filing No. 90-4 at 31.] In the response section of the form, staff wrote “Requesting records.”

[Filing No. 90-4 at 31.]

       On March 8, 2016, Mr. Fromer submitted RFHC 223988, in which he stated: “My knee is

still hurting very badly and the knee brace you gave me is to (sic) big. It is a medium but I need a

small. It slips down my leg. I have been up with no sleep all night because of my knee!” [Filing

No. 90-4 at 34.] Staff wrote in the response section of the form “Re-order size small.” [Filing No.

90-4 at 34.] On March 20, 2016, he submitted RFHC 230987, in which he stated “I still don’t

have my knee brace and still nothing being done about my chronic pain. My records have

been sent in! This is cruel and unusual punishment.” [Filing No. 90-4 at 37.] Staff wrote

in the response section of the form “Knee brace issued.” [Filing No. 90-4 at 37; see also

Filing No. 90-4 at 38 (Corizon Property Receipt for knee brace, signed by Mr. Fromer on

March 22, 2016); Filing No. 90-4 at 39-40 (Nurse Riggs’ notes from March 22, 2016 visit

stating that a knee sleeve was issued that day).]

       On April 16, 2016, Mr. Fromer saw Dr. Samuel Byrd for a Chronic Care Visit at which he

complained of knee pain, low back pain, and other issues. [Filing No. 90-4 at 41.] Dr. Byrd

noted that Mr. Fromer reported a need for a total knee replacement, but that his x-rays were

“essentially negative” and that Dr. Jackson had previously recommended doing quad

strengthening exercises. [Filing No. 90-4 at 41.] Dr. Byrd also noted that Mr. Fromer had a small

knee sleeve, but reported that it did not fit. [Filing No. 90-4 at 41.] Mr. Fromer also reported

lower back pain due to degenerative changes, and Dr. Byrd noted that x-rays showed degenerative

changes at L1-L2. [Filing No. 90-4 at 41.] Mr. Fromer also stated that he had previously been on

Methadone and Norco with a pain management specialist and was previously on Tramadol as well

[Filing No. 90-4 at 41.] He reported that his low back pain was most severe when trying to sleep



                                                12
at night and when first getting up in the morning, though he denied any significant daytime pain.

[Filing No. 90-4 at 41.] Mr. Fromer denied improvement with Tylenol, Ibuprofen, and Mobic

prescribed in the past. [Filing No. 90-4 at 41.] Dr. Byrd noted that the high dose of Prozac Mr.

Fromer was taking made Tramadol contraindicated due to Serotonin Syndrome. 6 Dr. Byrd

prescribed Tegretol for lower back pain. [Filing No. 90-4 at 44.] On April 25, 2016, Mr. Fromer

received an extra-small knee brace. [Filing No. 90-4 at 48.]

       On May 9, 2016, Mr. Fromer submitted RFHC 234681 in which he requested a small

“McKesson” knee sleeve, which was subsequently ordered for him. [Filing No. 90-4 at 49.] On

May 18, 2016, he submitted RFHC 237582, stating: “The tegretal (sic) I have been prescribed is

not helping my pain at all. It did for a short time for my knee but now it seems my pain issues are

just as bad if not worse. It is also giving me headaches, making me not think right, I’m rubbing my

thumb and middle fingers together, I seem confused, I think it is messing with my depression

meds….” [Filing No. 90-4 at 50.] Mr. Fromer received a small knee brace that day. [Filing No.

90-4 at 51.]

       On May 20, 2016, Nurse Riggs saw Mr. Fromer in response to RFHC 237582. [Filing No.

90-4 at 52-53.] Mr. Fromer informed Nurse Riggs that Tegretol was not helping his pain and

that he was experiencing the side effects he outlined in his RFHC. [Filing No. 90-4 at 52.] Nurse

Riggs noted:

       Offender thanked this nurse for the new knee sleeves. States that his knees feel
       much better with the new sleeve. No signs of pain. No grimacing. Walks without
       difficulty. No squinting of eyes. No pill rolling noted with hands. Offender would
       start a sentence and then say, “see look, I can’t think right.” No confusion noted.
       Seemed to be a/ox3. Explained that these side effects should lessen as he takes the


6
 Serotonin Syndrome is where too much serotonin is produced which can “lead to excessive nerve
cell     activity, causing       a    potentially   deadly   collection    of     symptoms.”
https://www.webmd.com/default.htm. Serotonin Syndrome “often begins within hours of taking
a new medication that affects serotonin levels….” Id.
                                                13
         medicine longer. He states that this is what his therapist told him as well.

[Filing No. 90-4 at 53.]

        Dr. Chavez saw Mr. Fromer for the first time on June 9, 2016, for a Chronic Care Visit.

[Filing No. 90-4 at 54-57.] During the visit, Mr. Fromer complained of headaches that started after

he was prescribed Tegretol and reported trying Ibuprofen and Aleve for relief. [Filing No. 90-4 at

54.] He also complained of chronic pain in his right hand following surgery, right knee pain due

to osteoarthritis and chondromalacia of the patella that he stated might cause him to need a total

knee replacement in the future, and chronic back pain due to degenerative changes at L1-L2.

[Filing No. 90-4 at 54.] On examination, Mr. Fromer had decreased range of motion in his lumbar

spine and decreased grip in the right hand. [Filing No. 90-4 at 56.] Dr. Chavez discontinued

Tegretol to alleviate Mr. Fromer’s headaches, prescribed Tylenol and Naproxen, and noted that

the effect of the two together was expected to relieve Mr. Fromer’s pain, “including chronic hand

pain, chronic back pain, and chronic knee pain.” [Filing No. 90-4 at 56.]

         On June 23, 2016, Mr. Fromer submitted RFHC 239272, stating “I have been taken off

tegretol and thought I was getting different medication? I still have NOTHING! I have severe

pain! What is going ON? Why are my issues being ignored/neglected? This is not humane

treatment!” [Filing No. 90-4 at 58.] The Medication Administration Record for June 2016 shows

that Dr. Chavez ordered Naprosyn and Tylenol on June 9, 2016, and that Tegretol was discontinued

on June 11, 2016. [Filing No. 90-4 at 59.] Although Plaintiff alleges that he saw Dr. Chavez on

June 29, 2016 and told her he had not received the Tylenol and Naproxen, 7 she does not recall

seeing him on that date and she could not find any medical records showing that she saw him on

that date. [Filing No. 90-3 at 8.] Dr. Chavez does not know why Mr. Fromer was not receiving



7
    Naproxen and Naprosyn are the same thing. https://www.drugs.com/.
                                                  14
the medications she ordered on June 9, 2016. [Filing No. 90-3 at 8.] She was unable to locate her

original medication request form from June 9, 2016 in Mr. Fromer’s medical records. [Filing No.

90-3 at 8.] Mr. Holleman, Mr. Fromer’s fellow inmate, states in his Declaration that “[b]eginning

in June 2016, Fromer was left without pain medications for over a month or a month and a half

based on the Defendant’s conduct.” [Filing No. 139 at 7.]

       On July 11, July 16, and July 19, 2016, Mr. Fromer submitted RFHC 239331, RFHC

239353, and RFHC 239425, in which he stated that he was in pain and his Tegretol was stopped,

but he had not received a different pain medication, and that his pain was caused by “several

surgeries due to an old injury.” [Filing No. 90-4 at 60-61; Filing No. 139 at 19.] When Nurse

Riggs received the RFHCs, she investigated his complaints by reviewing the medical records to

find out if he had a valid prescription for other medications. [Filing No. 90-5 at 4.] She saw that

Dr. Chavez had ordered Naproxen and Tylenol on June 9, 2016, but did not find any record

showing whether the orders had been approved or denied. [Filing No. 90-5 at 4.] Nurse Riggs

notified Dr. Chavez, and she resubmitted her orders for Tylenol and Naproxen on July 21, 2016.

[Filing No. 90-5 at 4.] Nurse Riggs responded to the RFHCs that Tylenol and Naprosyn were

submitted for approval. [Filing No. 90-5 at 4.] Even medications such as Naproxen and Tylenol

need approval, and Dr. Chavez submitted requests for approval of those medications. [Filing No.

90-3 at 9.] Mr. Fromer received 180 tablets of Tylenol and 60 tablets of Naproxen on July 25,

2016. [Filing No. 90-3 at 9; Filing No. 90-4 at 65-66.]

       On July 22, 2016, Mr. Fromer filed a Request for Interview in which he stated “My

informal I sent to Corizon on the morning of 7-8-16 has been ignored/not answered. Corizon is

ignoring all of my Health care request about my pain issues and not giving me medicine I was told




                                                15
by the doctor I was supposed to get almost 2 months ago!” [Filing No. 139 at 46.] In the “Action”

section, medical staff wrote “Nuproxin? Just # approved 7/21 – Tylenol?” [Filing No. 139 at 46.]

          On August 2, 2016, Mr. Fromer submitted an Offender Complaint in which he stated that

he had reported side effects of Tegretol, that the doctor had ordered another medication, and that

he had not received the other medication. [Filing No. 139 at 40.] Medical staff noted on the

Offender Complaint “Naprosyn & Tylenol were ordered and approved on 7/21/16. Saw MD on

6/29/16. You received 60 Naprosyn & 180 Tylenol on 7-25-16… We apologize for the delay &

are working on correcting medication issues.” [Filing No. 139 at 40.]

          On August 3, 2016, Mr. Fromer filed an Offender Grievance in which he complained

regarding his RFHCs being ignored, and the delay in getting his pain medication. [Filing No. 139

at 41.] In the “response” section, medical staff noted “we are working [on] correcting any issues

with medications arriving in a timely manner.” [Filing No. 139 at 42.] The Grievance was

ultimately denied because Mr. Fromer had received his medication. [Filing No. 139 at 43.] Mr.

Fromer received another 180 tablets of Tylenol and 60 tablets of Naproxen on August 22, 2016.

[Filing No. 90-4 at 67.]

          On September 2, 2016, Mr. Fromer had a Nurse Visit with Nurse Regina Robinson. [Filing

No. 90-4 at 68-69.] He complained of right hand pain, and Nurse Robinson noted “[t]his is the

second time seen by medical in 3 days.” 8 [Filing No. 90-4 at 68.] Nurse Robinson assessed Mr.

Fromer’s pain as being related to a “strain/sprain,” and recommended “ice/cool compresses.”

[Filing No. 90-4 at 69.]

          Mr. Fromer submitted RFHC 239574 on September 21, 2016, stating “I was supposed to

be scheduled to see the Dr. after going to sick call. It’s been almost 3 weeks and I still have not



8
    Records from the other visit are not included in the parties’ submissions.
                                                  16
seen the Dr. My pain is terrible and the medication is still hurting my stomache (sic). When will

I see the doctor?” [Filing No. 90-4 at 71.] Dr. Chavez saw Mr. Fromer that same day for a Chronic

Care Visit. [Filing No. 90-4 at 72-76.] He reported constant pain in his right hand stemming from

a fracture in 2000. [Filing No. 90-4 at 72.] He stated he had multiple surgeries on his hand,

including reconstruction of bones with placement of a titanium plate in the second metacarpal.

[Filing No. 90-4 at 72.] He also stated that Dr. Jackson had performed surgery twice in 2010 and

2011 and that he had been prescribed Methadone and Lortab to control pain in addition to

Neurontin. [Filing No. 90-4 at 72.] Mr. Fromer stated he could not tolerate Naproxen because it

hurts his stomach. [Filing No. 90-4 at 72.] Mr. Fromer also stated that he “failed Tegretol because

of headaches, nausea, and feeling drunk.” [Filing No. 90-4 at 72.] Dr. Chavez advised him that

nonsteroidal anti-inflammatory drugs (“NSAIDs”) were contraindicated due to his Hepatitis C

infection. [Filing No. 90-4 at 72.] She performed a thorough examination of his hand and noted

the presence of carpal tunnel syndrome. [Filing No. 90-3 at 10; Filing No. 90-4 at 72.] Mr. Fromer

also had a decreased grip with his right hand. [Filing No. 90-4 at 72.] Dr. Chavez’s treatment

plan consisted of continuing Tylenol, discontinuing Naproxen due to it causing an upset stomach

and because of Mr. Fromer’s Hepatitis C infection, and requesting Neurontin because it is effective

in the treatment of neuropathic pain syndrome. [Filing No. 90-3 at 10; Filing No. 90-4 at 72.]

       Once again, Dr. Chavez was unable to locate her original medication request from

September 21, 2016 for Tylenol and Neurontin. [Filing No. 90-3 at 10.] Dr. Chavez has no

knowledge regarding what happened to her request after she submitted it. [Filing No. 90-3 at 10.]

Mr. Fromer’s fellow inmate, Mr. Holleman, states in his Declaration that Mr. Fromer had to wait

twenty days for his pain medication in September 2016. [Filing No. 139 at 7.] On October 6,

2016, Dr. Chavez requested Prilosec, Naprosyn, and Tylenol for Mr. Fromer. [Filing No. 90-4 at



                                                17
79.] At that time, she did not know if her previous request for Neurontin had been approved by

the Regional Medical Director. [Filing No. 90-3 at 10.] She prescribed Prilosec to control the

production of hydrochloric acid in the stomach – a side effect of NSAIDs like Naprosyn – that

results in gastrointestinal discomfort and pain. [Filing No. 90-3 at 10.] On October 18, 2016, she

again submitted her request for Neurontin for Mr. Fromer. [Filing No. 90-4 at 81.]

       Mr. Fromer alleges that he saw Dr. Chavez on October 18, 2016, and she refused to look

at his pre-incarceration medical records and x-rays, but Dr. Chavez does not recall seeing him that

day and did not locate any medical records reflecting an encounter on October 18, 2016. [Filing

No. 90-3 at 10.] Nonetheless, Dr. Chavez had previously reviewed Mr. Fromer’s pre-incarceration

medical records and x-rays and was familiar with his prior treatment and surgeries by Dr. Jackson.

[Filing No. 90-3 at 10.]

       Mr. Fromer produced medical records from his October 18, 2016 visit, which indicate that

he did see Dr. Chavez that day and she noted that he was complaining of right hand pain and right

knee pain. [Filing No. 139 at 27.] Dr. Chavez noted that Mr. Fromer was walking normally

without a limp, was carrying a stack of reading material using his right hand, and that her

“[o]bservation of patient’s body mechanics is not consistent with his complaint of pain and his

request for pain medications.” [Filing No. 139 at 27.]

       Dr. Chavez saw Mr. Fromer on October 28, 2016, and he recounted the entire history of

his injury and surgeries with his hand and requested additional x-rays. [Filing No. 90-4 at 83.]

Dr. Chavez noted that he was able to use his hand and grasp and was able to do activities of daily

living, but was experiencing worsening discomfort by the end of the day. [Filing No. 90-4 at 83.]

Dr. Chavez ordered x-rays and the radiology report stated “there is internal fixation of a healed

anatomically aligned 2nd digit metacarpal fracture without complicating features. The remainder



                                                18
of the bones in joint spaces appear intact. There is no acute fracture or dislocation. No erosions.

Soft tissues are unremarkable.” [Filing No. 90-4 at 85.] The radiologist concluded that there was

no acute osseous abnormality or significant degenerative change, and that there was an internal

fixation of the second digit metacarpal without complicating features. [Filing No. 90-4 at 85.] The

radiology report indicated to Dr. Chavez that Mr. Fromer’s hand had healed properly, that

everything was properly aligned, and that there were no abnormalities that could be the cause of

his reported pain symptoms. [Filing No. 90-3 at 11.]

          On October 31, 2016, Mr. Fromer submitted RFHC 257847 in which he stated that he had

been trying to get adequate pain medication for almost two months. [Filing No. 90-4 at 86 (“It has

been almost 2 months that I have been trying to get adequate Pain medication. I’ve seen the Dr.

twice now and she tells me she is having something perscribed (sic) like Neuro[n]tin. I never get

it. My tylenol was stopped as well. Please Explain. This is getting very Frustrating!”).] A nurse

responded that Mr. Fromer was receiving Neurontin with his medications at the “med window.”

[Filing No. 90-4 at 86.] The October 2016 Medication Administration Record reflects an “order

date” and “stop date” of “10-21-16” for Neurontin, [Filing No. 90-4 at 88], although Dr. Chavez

states in her Declaration that she ordered the Neurontin on September 21, 2016, [Filing No. 90-3

at 11].

          On November 12, 2016, Mr. Fromer submitted RFHC 245704, in which he stated “My

hand is in severe pain as well as my back and knee. The very small amount of Pain medicine I

have been given doesn’t do anything at ALL to even somewhat Dull the pain. It’s been almost a

year that I’ve been complaining and I am not being taken seriously! I NEED something DONE!

Hand may be re-broken.” [Filing No. 90-4 at 89.] On November 15, 2016, Mr. Fromer saw Nurse

Riggs due to complaints of severe pain in his hand, back, and knee. [Filing No. 90-4 at 90.] Mr.



                                                19
Fromer reported his pain was “10/10”, but walked into the infirmary without difficulty and looked

to be in no pain. [Filing No. 90-4 at 91.] Upon examination, Nurse Riggs noted Mr. Fromer’s

hand was tender and had pain with movement. [Filing No. 90-4 at 91.] Mr. Fromer stated that his

hand was swollen, but Nurse Riggs did not observe any swelling. [Filing No, 90-4 at 91.] Mr.

Fromer stated that he was on a much higher dose of Neurontin prior to incarceration and that his

current dose was insufficient. [Filing No. 909-4 at 91.] Nurse Riggs referred him to the doctor

for pain management. [Filing No. 90-4 at 81.] In November 2016, Mr. Fromer was prescribed

Tylenol, Neurontin, and Naprosyn for pain. [Filing No. 90-4 at 93.]

       On December 13, 2016, Mr. Fromer was scheduled to see the doctor for a Chronic Care

Visit, but stated he did not want to wait in line due to having access to the law library during his

appointment time. [Filing No. 90-4 at 95.] On December 15, 2016, Mr. Fromer had a Nurse Visit

with Nurse Riggs because he submitted a RFHC regarding a wrist brace. [Filing No. 90-4 at 97.]

Mr. Fromer complained “I was told by medical I could not get a brace for my hand/wrist.

However, yesterday I saw an inmate in my class get the same brace I am supposed to have.” [Filing

No. 90-4 at 97.] Nurse Riggs summarized the visit as follows:

       Offender was scheduled for NSC for issue regarding not getting a wrist brace. Was
       asking him questions about his hand and his injury. Offender was argumentative
       stating you have my medical record in front of you, you just need to read it.
       Explained that I was going to ask him questions and he needed to answer them.
       Asked offender again about his…injury and he again was argumentative. Offender
       was asked to leave. Offender said that he would leave, but he was going to sue me.

[Filing No. 90-4 at 97.] Mr. Fromer states that he had waited two and one-half hours to be seen

by Nurse Riggs, and that she let several people who arrived after him be seen first. [Filing No.

151 at 9-10.]




                                                20
       Dr. Chavez saw Mr. Fromer on December 26, 2016, and he complained of low back pain

due to degenerative change and knee pain. [Filing No. 90-4 at 98.] Dr. Chavez ordered refills for

Mr. Fromer’s Naprosyn and Tylenol. [Filing No. 90-4 at 98.]

       On January 5, 2017, Dr. Chavez saw Mr. Fromer for his complaint of right hand pain.

[Filing No. 90-4 at 102.] Dr. Chavez noted that Mr. Fromer was already taking Naproxen, Tylenol,

and Neurontin, and that Mr. Fromer was requesting a support for his right hand and she would

request “prop-up wrist support to wear on right hand and wrist.” [Filing No. 90-4 at 102.] Dr.

Chavez noted:

       Offender is requesting increase in Neurontin. Offender mentioned that he had been
       prescribed large doses of Neurontin prior to being incarcerated stating that the dose
       was 1600 mg bid. Offender stated that he had been prescribed Mobic prior to being
       incarcerated. Offender stood up and pulled his right hand through his jumper sleeve
       and was fumbling around inside his jumper with his right hand. I strongly advised
       the offender to “get your hand out of there”; whereupon, he pulled out a piece of
       paper stating that it was a list that he wanted to talk about today. I reminded him
       that this visit was scheduled to discuss his right hand pain and we have done that
       and I have requested the propup wrist splint for him. Offender insulted this provider
       several times during this session. At end of session, offender was asked to leave.
       He continued to request more for relief of his pain. This provider requested that
       custody remove offender from Bay 2 because he was refusing to leave. Offender
       was observed lifting his winter coat using his right hand. He did this without
       difficulty and without indication of any pain. Body mechanics was not consistent
       with his complaint of pain. This offender is drug seeking. This offender stated that
       he will be filing a law suit against this provider. He stated this in the presence of
       the Custody Officer.

[Filing No. 90-4 at 103-04.]

       On January 19, 2017, Mr. Fromer received a wrist splint. [Filing No. 90-4 at 107.] Mr.

Fromer saw Nurse Kimberly Hobson on February 7, 2017 “to discuss his complaint of wanting an

outside referral and med and different brace.” [Filing No. 90-4 at 108.] Nurse Hobson stated that

Mr. Fromer had been provided a wrist brace that was appropriate for his wrist and was taking

Neurontin for his pain. [Filing No. 90-4 at 108.] Mr. Fromer stated that he did not wear the brace



                                                21
at night, and Nurse Hobson explained that he has already had three surgeries, a fourth probably

would not benefit him, and that he should alternate between hot and cold, wear his brace at night,

and the pain medication should help. [Filing No. 90-4 at 108.] Nurse Hobson also told Mr. Fromer

that an outside referral was not being requested at that time. [Filing No. 90-4 at 108.]

       Dr. Chavez next saw Mr. Fromer on February 23, 2017, and he requested an orthopedic

referral for his right hand. [Filing No. 90-4 at 110.] Regarding the pain in his right hand, he stated

“[t]here are some times that I’m not aware of it; however it keeps me up in the night from time to

time.” [Filing No. 90-4 at 110.] Dr. Chavez noted that Mr. Fromer was taking three prescription

medications for pain, that Mr. Fromer stated that he is unable to tie up his laundry bag and is having

difficulty writing for long periods of time, that he wears his wrist support at bedtime, that he gets

ice from the ice machine every other day and ices his wrist for about 20-30 minutes, and that he

cannot have access to a microwave to heat a towel for a heat wrap so he often sits on his right hand

when he is in his bunk for body heat. [Filing No. 90-4 at 110.] Dr. Chavez again reviewed the

radiology report from the October 28, 2016 x-rays showing “internal fixation of a healed

anatomically aligned second digit metacarpal fracture without complicating features.” [Filing No.

90-4 at 113.] Dr. Chavez’s assessment during the appointment was that Mr. Fromer was exhibiting

drug seeking behavior, and she noted “Offender is prescribed Neurontin, Naprosyn, and Tylenol.

Offender is requesting an increase in Neurontin; or addition of another medication to treat his pain.

Offender complaint of pain does not match his body mechanics: rolling paper into tube and waving

it around with his right hand; placing his right hand under his right buttock and sitting on it to

transfer body heat into his right hand. At no time during his encounter did offender appear to be

in pain.” [Filing No. 90-4 at 113.] Dr. Chavez recommended that Mr. Fromer purchase muscle




                                                 22
rub from the commissary and apply it to his hand and he agreed. [Filing No. 90-4 at 113.] She

also ordered additional hand x-rays. [Filing No. 90-4 at 113.]

       On February 28, 2017, x-rays were taken of Mr. Fromer’s right hand and the radiology

report stated “images of right hand fail to demonstrate fracture or dislocation, postoperative

changes of…reduction internal fixation of second metacarpal fracture are present, with sideplate

and compression screws in place carpal elements are in anatomic alignment. Joint spaces appear

intact. No significant degenerative changes are seen.” [Filing No. 90-4 at 115.] The report

concluded “1. No acute bony abnormality right hand. 2. Remote orif second metacarpal without

complication.” [Filing No. 90-4 at 115.] This report, like the previous report, again indicated to

Dr. Chavez that Mr. Fromer’s prior hand surgery had been successful, as the report showed no

abnormalities or other reason for his reports of pain. [Filing No. 90-3 at 15.] The report combined

with Mr. Fromer’s past history of drug abuse and her observations of him not appearing to be in

any pain reinforced Dr. Chavez’s opinion that he was drug seeking. [Filing No. 90-3 at 15.]

       Dr. Chavez saw Mr. Fromer again on March 2, 2017. [Filing No. 90-4 at 118.] He

complained of knee pain that he attributed to a prior motor vehicle accident, and told Dr. Chavez

that Dr. Jackson recommended a total knee replacement.           [Filing No. 90-4 at 118.]     On

examination, both knees were normal and Mr. Fromer had normal gait and could walk heel to toe

without a limp. [Filing No. 90-4 at 118.] Mr. Fromer also complained of hand pain, and again

requested to see an orthopedist for an evaluation and treatment. [Filing No. 90-4 at 118.] He

stated the recent x-ray showed the plate and screws and he believed this was the source of his pain

and he was adamant about having his Neurontin increased or for something stronger to be

prescribed for him.     [Filing No. 90-4 at 118.]      Dr. Chavez instructed him to purchase

hydrocortisone cream or muscle rub from the commissary and apply a small amount to his right



                                                23
hand and he agreed. [Filing No. 90-4 at 118.] On March 7, 2017, Dr. Chavez submitted a request

for Mr. Fromer to see an orthopedist regarding his right hand. [Filing No. 90-4 at 123-24.] The

request was approved the next day, March 8, 2017. [Filing No. 90-4 at 127.]

       Dr. Chavez next saw Mr. Fromer on March 23, 2017. [Filing No 90-4 at 128.] Although

he complained of knee pain, Dr. Chavez observed Mr. Fromer walking rapidly into the

examination area without difficulty and without a limp. [Filing No. 90-4 at 128.] His current pain

medications included Neurontin, Tylenol, and Naproxen. [Filing No. 90-4 at 128.] Mr. Fromer

reported he had stopped taking Naproxen after he saw blood in the toilet and a nurse advised him

to stop taking it. [Filing No. 90-4 at 128.] Dr. Chavez discontinued the prescription for Naproxen

and increased Mr. Fromer’s Neurontin prescription from 400 mg twice per day to 600 mg twice

per day. [Filing No. 90-4 at 128.] Mr. Fromer stated he believed there was something wrong with

his bones and joints and requested a bone marrow test. [Filing No. 90-4 at 128.]

       On April 18, 2017, Mr. Fromer saw Dr. Doug McGuirk, an orthopedist at UAP Clinic Bone

and Joint Center. [Filing No. 90-4 at 132.] Dr. McGuirk planned to schedule surgery to remove

the hardware in Mr. Fromer’s right index finger metacarpal and a bone spur (osteophyte). [Filing

No. 90-4 at 132.] On April 27, 2017, Dr. Chavez saw Mr. Fromer to follow up after his visit with

Dr. McGuirk. [Filing No. 90-4 at 134.] She noted Dr. McGuirk’s finding that Mr. Fromer’s pain

in his right index finger was due to retained hardware with a bone spur, despite prior radiology

reports not mentioning a bone spur and finding that the hardware was intact without complications.

[Filing No. 90-3 at 16; Filing No. 90-4 at 135.] Dr. Chavez informed Mr. Fromer that she would

request the surgery. [Filing No. 90-4 at 135.] Dr. Chavez noted “Offender is demanding more

medication for treatment of pain in his right hand. He is already being prescribed Neurontin 600

mg 1 po bid, Venlafaxine 150 mg 2 po once daily, and Tylenol 325 mg 2 po tid. Offender was



                                               24
showing aggressive behavior in his pursuit of having more medication for treatment of pain; and

two Correction Officers came into Bay 2 to escort this offender out of OSB when they overheard

this offender raising his voice to this provider and using the back of his right hand to smack it

against his left hand while demanding that he be prescribed more pain medications.” [Filing No.

90-4 at 135-36.] Dr. Chavez submitted the request for surgery on May 1, 2017. [Filing No. 90-4

at 137.]

         On May 11, 2017, Mr. Fromer submitted RFHC 241080 in which he stated “Am I going

to get my Tylenol like I was told or not?” [Filing No. 139 at 33.] Health care staff noted “sent

for.” [Filing No. 139 at 33.]

                3. Observations of Other Inmates

         Mr. Fromer submits affidavits from several Wabash Valley inmates regarding their

observations of him and his pain level. Inmate Danny Bailey states that Mr. Fromer came to him

many times with problems with his right hand. [Filing No. 139 at 4.] He states that Mr. Fromer

“has asked me to pray over him about the pain in his hand. It has been brought to my attention

several times and has been told to me that he couldn’t clap during service because of it. He has

told me that he has seen medical over and over again, and yet they still do nothing. In addition he

has also brought it to my attention several times about pain in his knee as well.” [Filing No. 139

at 4.]

         Dolen Glenn states that Mr. Fromer was “in major pain from accident, the operation on his

hand. They stopped Tegretol on him around 6-14-16. They didn’t re-start pain medication until

7-25-16, w[h]ere he was in major pain from the operation. Fromer told me he still in pain even

with the new pain medication of Tylenol and Naproxin.” [Filing No. 139 at 5.]




                                                25
       Gregory Nurrenberg states “Last year when [Mr.] Fromer was in building maintenance

class at Wabash Valley…, he complained of hand pain so severe, I had to help him by writing out

his homework assignments for him. I’ve known Fromer for over two years and he’s complained

of severe back, knee, and hand pain since I first met him. He’s constantly complaining that medical

staff refuses to give him proper treatment for his pain.” [Filing No. 139 at 9.]

       James Walls states that “during the months of June 2016 to July 2016, I did hear Mr. L.

Fromer complain of pain in his back, knees and hand. It was a period of time almost two full

months in length, I can not recall exact dates. Mr. Fromer explained the pain he was in was because

his prescribed medication was stopped. Sometime in late July early August he said that he was

now being prescribed Tylenol & Naproxen. Mr. Fromer said this only edged the pain by a

miniscule amount and he still complained that the pain kept him from getting any sleep or walk at

a normal pace.” [Filing No. 139 at 12.]

               4. Mr. Fromer’s Surgery

       On July 7, 2017, Mr. Fromer saw Dr. Byrd. [Filing No. 90-4 at 140.] Dr. Byrd noted that

Mr. Fromer reported a need for a total knee replacement based on a recommendation by an

orthopedist in January 2012, but that Dr. Byrd saw no such recommendation in Mr. Fromer’s

medical records. [Filing No. 90-4 at 140.] Dr. Byrd noted that Dr. Jackson had recommended an

MRI to rule out a meniscal tear, but x-rays since incarceration had remained unremarkable. [Filing

No. 90-4 at 140.] Dr. Byrd noted that one would expect some degenerative arthritis on an x-ray if

there was truly a meniscal tear in 2012, although that was not certain. [Filing No. 90-4 at 140.]

Mr. Fromer agreed to a cortisone injection for his knee. [Filing No. 90-4 at 140.] Dr. Byrd also

noted that he had seen Mr. Fromer ambulate with no difficulty to the cafeteria, the medication

window, and medical offices when he was unaware Dr. Byrd was watching him. [Filing No. 90-



                                                26
4 at 140.] This most recently occurred the day before the examination, and Dr. Byrd noted that

Mr. Fromer had a “hysterical gait” the day of the examination as if there was an acute injury.

[Filing No. 90-4 at 140.] Regarding the right wrist pain, Dr. Byrd noted that Mr. Fromer was

scheduled for surgery to remove the hardware and a bone spur in his right index finger. [Filing

No. 90-4 at 140.] He noted that Mr. Fromer had been treated with Neurontin 600 mg twice per

day and muscle rub, and that Dr. Byrd had recently increased Neurontin to 900 mg twice per day

and started lidocaine 5% ointment twice per day to apply to the right hand. [Filing No. 90-4 at

140.] Dr. Byrd planned to increase the Neurontin to 1200 mg twice per day. [Filing No. 90-4 at

140.] Dr. Byrd noted that Mr. Fromer asked about the availability of Lidocaine 7.5% ointment

until his surgery, as he “know[s] it comes in this strength,” and that Mr. Fromer had “found the

strength in some sort of drug book he has in his cell.” [Filing No. 90-4 at 141.]

       Sebastian Purvis, a Wabash Valley inmate, states that on July 11, 2017 he was pushing

another inmate in a wheelchair when Mr. Fromer “walked up from behind me. When he was

beside me I noticed that he was limping badly. At that time he asked if he could grab a handle and

lean against the wheelchair to the chow hall. I agreed and we slowly moved along the offender

sidewalk all the way from the Offender Services Building to the chow hall with him grabbing onto

a handle on the wheelchair and leaning against it. Once at the chow hall [Mr. Fromer] stopped to

lean against the wall and talk to an officer.” [Filing No. 139 at 10.]

       On July 18, 2017, Mr. Fromer had x-rays on both of his knees. [Filing No. 90-4 at 144.]

The radiologist concluded that there was no acute bony abnormality to the right knee, with mild

single compartment degenerative change, and the left knee showed no acute bony abnormality or

significant degenerative change. [Filing No. 90-4 at 144-45.]




                                                 27
       On August 1, 2017, Mr. Fromer had a Chronic Care Visit with Dr. Byrd. [Filing No. 139

at 20.] As for Mr. Fromer’s knee pain, Dr. Byrd noted:

       He denies acute injury but reports knee pain has occurred increasingly over time
       following [a motor vehicle accident] in which his patella had possibly dislocated.
       He denies joint erythema or warmth but does believe the knee(s) swell at times. No
       swelling today. He notes his pain markedly improved at time of cortisone injection
       in mid July, but within 2-3 hours of injection he notes his leg turned a violaceous
       color and he developed intense burning pain. He was apparently unable to walk for
       several days. He states today the knee hurts but it feels more lubricated. He has
       been researching this and believes he has chondromalacia patella, a synonym for
       patellofemoral pain syndrome. He would like a knee brace that fits, but
       unfortunately his leg is too small for even the smallest adult knee brace. I have
       discussed increasing quadriceps strength and mass to improve knee pain. Overall,
       no change. He seems to be ambulating w/o limitation.

[Filing No. 139 at 21.]

       On August 16, 2017, Dr. McGuirk performed surgery on Mr. Fromer to remove the

hardware and bone spur from his right index finger. [Filing No. 90-4 at 146-50.] Upon discharge,

Mr. Fromer was prescribed Gabapentin, Norco, Vicodin, and Tylenol for pain. [Filing No. 90-4

at 148-49.] Mr. Fromer had a follow-up with Dr. McGuirk on August 28, 2017. [Filing No. 90-4

at 151-57.] Mr. Fromer was “doing well but does complain of pain in his hand and index finger

with some occasional pain in this wrist. Also complains of some swelling and stiffness in his index

finger.” [Filing No. 90-4 at 154.] Mr. Fromer was shown post-surgery x-rays, which were normal,

and was given Velcro “buddy straps” to help with his range of motion and to prevent trauma to his

index finger. [Filing No. 90-4 at 157.] Mr. Fromer was also shown active and passive finger range

of motion exercises to perform. [Filing No. 90-4 at 157.]

       On September 25, 2017, Mr. Fromer saw LPN Darlene Taylor complaining of right hand

and knee pain. [Filing No. 139 at 30.] Mr. Fromer was referred to a medical provider. [Filing

No. 139 at 32.]




                                                28
        On November 7, 2017, Mr. Fromer had his final follow up with Dr. McGuirk, who noted

he was doing very well and only had occasional mild pain. [Filing No. 90-4 at 158.] Dr. McGuirk

noted that Mr. Fromer had “very good results at this stage following his procedures. He can use

his right hand and index finger without any specific restrictions. His swelling will continue to

improve over time. He was counseled he may continue to have some pain in his right hand

secondary to his prior injuries as well as prior surgeries about his right hand.” [Filing No. 90-4 at

160.]

        C. Discussion

        Mr. Fromer alleges that Nurse Riggs was deliberately indifferent to his serious medical

needs in violation of the Eighth Amendment when she ignored his back, knee, and hand pain.

Nurse Riggs has moved for summary judgment on the Eighth Amendment claims against her, and

the Court addresses her arguments below. Before discussing Mr. Fromer’s various conditions, the

Court sets forth the applicable law.

               1. Applicable Law

        At all times relevant to Mr. Fromer’s claims, he was a convicted inmate. Accordingly, his

treatment and the conditions of his confinement are evaluated under standards established by the

Eighth Amendment’s proscription against the imposition of cruel and unusual punishment. See

Helling v. McKinney, 509 U.S. 25, 31 (1993) (“It is undisputed that the treatment a prisoner

receives in prison and the conditions under which he is confined are subject to scrutiny under the

Eighth Amendment”). Pursuant to the Eighth Amendment, prison officials have a duty to provide

humane conditions of confinement, meaning, they must take reasonable measures to guarantee the

safety of the inmates and ensure that they receive adequate food, clothing, shelter, and medical

care. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail on an Eighth Amendment



                                                 29
deliberate indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered

from an objectively serious medical condition; and (2) the defendant knew about the plaintiff’s

condition and the substantial risk of harm it posed, but disregarded that risk. Id. at 837; Pittman

ex rel. Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014).

       An objectively serious medical need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would perceive the need for

a doctor’s attention.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008) (internal quotations and

citations omitted). A medical condition that causes pain can be serious without being life-

threatening, Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011); Lewis v. McLean, 864 F.3d 556,

563 (7th Cir. 2017) (finding muscle spasms and accompanying back pain objectively serious), but

“this is not to say, however, that every ache and pain or medically recognized condition involving

some discomfort can support an Eighth Amendment claim,” Gutierrez v. Peters, 111 F.3d 1364,

1372 (7th Cir. 1997). As the Seventh Circuit has explained:

       Deliberately [] ignor[ing] a request for medical assistance has long been held to be
       a form of cruel and unusual punishment, but this is provided that the illness or injury
       for which assistance is sought is sufficiently serious or painful to make the refusal
       of assistance uncivilized. A prison’s medical staff that refuses to dispense bromides
       for the sniffles or minor aches and pains or a tiny scratch or a mild headache or
       minor fatigue--the sorts of ailments for which many people who are not in prison
       do not seek medical attention--does not by its refusal violate the Constitution. The
       Constitution is not a charter of protection for hypochondriacs. But the fact that a
       condition does not produce “objective” symptoms does not entitle the medical staff
       to ignore it. … Pain, fatigue, and other subjective, nonverifiable complaints are in
       some cases the only symptoms of a serious medical condition.

Cooper v. Casey, 97 F.3d 914, 916-17 (7th Cir. 1996) (internal citations omitted). Even if an injury

may later turn out to not be serious, if the injuries appear to be serious, prompt medical attention

must be provided. Davis v. Jones, 936 F.2d 971, 972 (7th Cir. 1991).




                                                 30
       Something more than negligence or even malpractice is required to succeed on an Eighth

Amendment deliberate indifference claim. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)

(citing Estelle v. Gamble, 429 U.S. 97, 106 (1976); McGee v. Adams, 721 F.3d 474, 481 (7th Cir.

2013)). “Even objective recklessness – failing to act in the face of an unjustifiably high risk that

is so obvious that it should be known – is insufficient to make out a claim.” Id. (citing Farmer,

511 U.S. at 836-38). “[C]onduct is deliberately indifferent when the official has acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the plaintiff

was at serious risk of being harmed [and] decided not to do anything to prevent that harm from

occurring even though he could have easily done so.” Board v. Freeman, 394 F.3d 469, 478 (7th

Cir. 2005) (internal citations and quotations omitted).

       “To infer deliberate indifference on the basis of a physician’s treatment decision, the

decision must be so far afield of accepted professional standards as to raise the inference that it

was not actually based on a medical judgment.” Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir.

2006); see Plummer v. Wexford Health Sources, Inc., 609 Fed. App’x. 861, 862 (7th Cir. 2015)

(holding that defendant doctors were not deliberately indifferent because there was “no evidence

suggesting that the defendants failed to exercise medical judgment or responded inappropriately

to [the plaintiff’s] ailments”). “Under the Eighth Amendment, [a plaintiff] is not entitled to

demand specific care. [He] is not entitled to the best care possible. [He] is entitled to reasonable

measures to meet a substantial risk of serious harm to [him].” Forbes v. Edgar, 112 F.3d 262, 267

(7th Cir. 1997). “A medical professional is entitled to deference in treatment decisions unless no

minimally competent professional would have [recommended the same] under those

circumstances.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). “Disagreement between a

prisoner and his doctor, or even between two medical professionals, about the proper course of



                                                31
treatment generally is insufficient, by itself, to establish an Eighth Amendment violation.” Id.

(internal citation omitted). However, “[a] jury can infer conscious disregard of a risk from a

defendant’s decision to ignore instructions from a specialist.” Zaya v. Sood, 836 F.3d 800, 806

(7th Cir. 2016). Even a few days’ delay in addressing a severely painful but readily treatable

condition may constitute deliberate indifference. Smith v. Knox County Jail, 666 F.3d 1037, 1040

(7th Cir. 2012). A prisoner need not show that he was “literally ignored” to establish deliberate

indifference. Arnett, 658 F.3d at 751.

               2. Analysis

       Nurse Riggs argues that she is entitled to summary judgment because she is a registered

nurse and is unable to prescribe medication. [Filing No. 91 at 24.] She asserts that providing Mr.

Fromer with accurate information regarding his x-rays and the fact that a doctor would not

prescribe pain medication based on normal x-rays cannot be considered deliberate indifference.

[Filing No. 91 at 24.] As to Nurse Riggs’ responses to Mr. Fromer’s RFHCs regarding not

receiving pain medication after his Tegretol was discontinued, Nurse Riggs argues that there was

an approval process for the medications that had been ordered, and that the orders had been

submitted for approval. [Filing No. 91 at 24.] She contends that “[t]here is nothing in the record

suggesting that she knew [Mr. Fromer’s] prescribed medications were ineffective, and she

reasonably relied on the judgment of the doctors.” [Filing No. 91 at 25.]

       In his response, Declaration, “Evidence Declaration,” and Statement of Material Facts in

Dispute, Mr. Fromer focuses mainly on Dr. Chavez’s treatment but also argues that Nurse Riggs

acted with deliberate indifference when she: (1) gave him a “strange reply” to his request for a

hand brace on January 30, 2017, and said that the issue had been addressed when it had not; (2)

did not promptly respond to RFHCs filed in July 2016 related to not receiving pain medication



                                               32
after his Tegretol had been discontinued; (3) instructed Mr. Fromer to continue taking Tegretol at

a May 20, 2016 visit despite his complaints of side effects, and refused to refer him to a doctor at

that visit; and (4) did not refer him to a doctor in February 2017 for hand pain. [Filing No. 150;

Filing No. 151; Filing No. 152; Filing No. 153.]

       In reply, Nurse Riggs argues that to the extent Mr. Fromer argues she was deliberately

indifferent by providing him with knee sleeves that did not fit, he has not provided any evidence

that she was involved in the ordering process or deliberately ordered sleeves that did not fit. [Filing

No. 164 at 2.] Nurse Riggs argues that Mr. Fromer did not allege in his Complaint that she

intercepted RFHCs he submitted in January and February 2017. [Filing No. 164 at 3.] She also

contends that she cannot prescribe or order medications, but that she ensured that Mr. Fromer

would see a doctor in response to his July 2016 RFHCs, so her response was not deliberately

indifferent. [Filing No. 164 at 3.] Nurse Riggs argues that Mr. Fromer has not presented any

evidence that she had a duty to refer him to a doctor after having normal x-rays, or that it was

improper for her to rely on the normal x-rays. [Filing No. 164 at 5-6.] Regarding Mr. Fromer’s

complaints of side effects from Tegretol during his May 20, 2016 visit, Nurse Riggs argues that

she did not observe him having side effects, that she did not have the authority to instruct him to

discontinue a medication, and that if she had observed side effects she would have referred him to

a doctor. [Filing No. 164 at 7-8.]

       Mr. Fromer’s claims are based on back pain, knee pain, and hand pain. Nurse Riggs

acknowledges that Mr. Fromer’s hand pain is an objectively serious medical need, and that “there

is likely an issue of fact regarding whether [Mr. Fromer’s] back and knee pain constitute

objectively serious medical needs.” [Filing No. 164 at 2.] Accordingly, she assumes for purposes

of summary judgment that Mr. Fromer’s back and knee pain are objectively serious medical needs,



                                                  33
along with his hand pain. [Filing No. 164 at 2.] Consequently, the Court assumes the same and

will move to the second part of the deliberate indifference analysis – whether Nurse Riggs knew

about Mr. Fromer’s conditions and the substantial risk of harm they posed, but disregarded that

risk. Farmer, 511 U.S. at 834. In doing so, the Court separately considers Nurse Riggs’

involvement in the care of each of Mr. Fromer’s conditions. 9

                        a. Back Pain

       Nurse Riggs was involved with Mr. Fromer’s care for complaints of back pain on four

occasions:

       •     On February 4, 2016, Nurse Riggs reviewed back x-rays with Mr. Fromer and
             informed him that they showed mild degeneration. [Filing No. 90-4 at 28.] She
             informed Mr. Fromer that because the x-rays were normal, the doctor would
             not be prescribing pain medication. [Filing No. 90-4 at 28.]

       •     On June 23, 2016, Nurse Riggs wrote in the response section of Mr. Fromer’s
             June 23, 2016 RFHC relating to being taken off Tegretol and not receiving
             another pain medication “Scheduled for MD 6/29/16.” [Filing No. 90-4 at 58.]

       •     In July 2016, Nurse Riggs received three RFHCs in which Mr. Fromer
             complained that he was in pain, his Tegretol had been stopped, and he had not
             received a different pain medication. [Filing No. 90-4 at 60-61; Filing No. 139
             at 19.] When Nurse Riggs received the RFHCs, she investigated his complaints
             by reviewing the medical records to find out if he had a valid prescription for
             other medications. [Filing No. 90-5 at 4.] Nurse Riggs ultimately notified Dr.
             Chavez that Dr. Chavez’s orders of Naproxen and Tylenol had not been
             approved or denied, Dr. Chavez resubmitted her requests, and Mr. Fromer
             received the Naproxen and Tylenol on July 25, 2016. [Filing No. 90-3 at 9;
             Filing No. 90-5 at 4; Filing No. 90-4 at 65-66.]

       •     On November 15, 2016, Nurse Riggs saw Mr. Fromer due to complaints of back
             pain, among other complaints. [Filing No. 90-4 at 90.] Nurse Riggs observed
             Mr. Fromer walking into the infirmary without difficult and noted that he
             looked to be in no pain. [Filing No. 90-4 at 91.] Nurse Riggs referred Mr.
             Fromer to a doctor for pain management, and he was eventually prescribed

9
  It is unclear from the record evidence whether some of the encounters between Mr. Fromer and
Nurse Riggs related to general pain or specifically to back, knee, or hand pain. The Court assumes
that, when not specified, Mr. Fromer was complaining regarding all three conditions, and considers
the encounter in connection with each condition.
                                                 34
           Tylenol, Neurontin, and Naprosyn for pain. [Filing No. 90-4 at 81; Filing No.
           90-4 at 93.] 10
       A reasonable finder of fact could not conclude that these four encounters indicate that

Nurse Riggs was deliberately indifferent to Mr. Fromer’s back pain. First, Nurse Riggs explained

to Mr. Fromer on February 4, 2016 that his back x-rays (which had already been reviewed by a

doctor) were normal and that a doctor would not prescribe pain medication based on normal x-

rays. Mr. Fromer has not presented any evidence, nor has he even argued, that either of those

statements were false. And Nurse Riggs was not authorized to prescribe pain medication herself.

Mr. Fromer’s claim that Nurse Riggs’ failure to refer him to a doctor after his x-rays were normal

constituted deliberate indifference is without merit. See Forbes, 112 F.3d at 267 (an inmate “is

not entitled to demand specific care,” nor is he “entitled to the best care”).

       Second, Nurse Riggs’ response to Mr. Fromer’s June 23, 2016 RFHC in which she noted

that he was scheduled for a doctor visit a few days later cannot constitute deliberate indifference.

Mr. Fromer was requesting that he be prescribed a different type of pain medication since he was

no longer taking Tegretol, and Nurse Riggs could not prescribe medication. Instead, she scheduled

him for a doctor visit.

       Third, although Mr. Fromer argues that Nurse Riggs did not promptly respond to his July

11, 2016 RFHC until July 21, 2016, he has not provided any evidence that the delay in receiving

pain medication after his Tegretol was discontinued was due to any actions of Nurse Riggs. And

even if it was, Mr. Fromer has not presented any evidence that Nurse Riggs acted anything other


10
  Nurse Riggs also saw Mr. Fromer on March 4, 2016 for an infection on his face. [Filing No.
90-4 at 32-33.] Mr. Fromer argues that the records from this visit are inadmissible. [Filing No.
153 at 7.] Because this encounter did not relate to Mr. Fromer’s back, knee, or hand pain, which
are the only conditions for which he alleges claims in his Complaint, [Filing No. 2], the Court need
not consider Nurse Riggs’ treatment of Mr. Fromer during the March 4, 2016 visit. Similarly,
records from January 26 and January 29, 2017 visits with Nurse Riggs for open sores on Mr.
Fromer’s face, [Filing No. 164-2 at 1-4], are not relevant to the claims he brings in this litigation.
                                                  35
than negligently to the extent she ignored his July 21, 2016 RFHC. See King v. Kramer, 680 F.3d

1013, 1018 (7th Cir. 2012) (“Negligence – even gross negligence – is insufficient to [show

deliberate indifference]”). Indeed, Nurse Riggs appears to have been the first person to discover,

through her investigation of Mr. Fromer’s July 2016 RFHCs, that Dr. Chavez’s orders for pain

medication had neither been approved nor denied and that Mr. Fromer had not received the

medication. Shortly after her discovery, Mr. Fromer received the medication.

       Finally, although Nurse Riggs noted that Mr. Fromer did not appear to be in pain when she

saw him at the November 15, 2016 visit, she still referred him to a doctor for pain management.

Referral to an appropriate medical professional simply cannot equate to deliberate indifference.

       Because Nurse Riggs did not act deliberately indifferently to Mr. Fromer’s back pain, her

Motion for Summary Judgment as to Mr. Fromer’s claims related to his medical condition of back

pain is GRANTED.

                      b. Knee Pain

       Nurse Riggs and Mr. Fromer had six encounters relating to his knee pain:

       •   On February 4, 2016, Mr. Fromer saw Nurse Riggs complaining of knee pain.
           [Filing No. 90-4 at 28.] Mr. Fromer informed Nurse Riggs that prior to
           incarceration he was told by a doctor that he needed a total knee replacement.
           [Filing No. 90-4 at 28.] Nurse Riggs reviewed the knee x-rays with Mr. Fromer
           and informed him that they were normal and that the doctor would not be
           prescribing pain medication based on a normal x-ray. [Filing No. 90-4 at 28.]

       •   On March 22, 2016, Nurse Riggs noted in response to a RFHC submitted by
           Mr. Fromer in which he complained of knee pain that a knee brace had been
           issued. [Filing No. 90-4 at 37-40.]

       •   On May 20, 2016, Nurse Riggs saw Mr. Fromer and he thanked her for his new
           knee sleeve and said his knee felt much better. [Filing No. 90-4 at 53.] She
           noted that there were no signs of pain, no grimacing, and that Mr. Fromer was
           walking without difficulty. [Filing No. 90-4 at 53.]




                                               36
        •   On June 23, 2016, Nurse Riggs wrote in the response section of Mr. Fromer’s
            June 23, 2016 RFHC relating to being taken off Tegretol and not receiving
            another pain medication “Scheduled for MD 6/29/16.” [Filing No. 90-4 at 58.]

        •   In July 2016, Nurse Riggs received three RFHCs in which Mr. Fromer
            complained that he was in pain, his Tegretol had been stopped, and he had not
            received a different pain medication. [Filing No. 90-4 at 60-61; Filing No. 139
            at 19.] When Nurse Riggs received the RFHCs, she investigated his complaints
            by reviewing the medical records to find out if he had a valid prescription for
            other medications. [Filing No. 90-5 at 4.] Nurse Riggs ultimately notified Dr.
            Chavez that Dr. Chavez’s orders of Naproxen and Tylenol had not been
            approved or denied, Dr. Chavez resubmitted her requests, and Mr. Fromer
            received the Naproxen and Tylenol on July 25, 2016. [Filing No. 90-3 at 9;
            Filing No. 90-5 at 4; Filing No. 90-4 at 65-66.]

        •   On November 15, 2016, Nurse Riggs saw Mr. Fromer due to complaints of knee
            pain, among other complaints. [Filing No. 90-4 at 90.] Nurse Riggs observed
            Mr. Fromer walking into the infirmary without difficult and noted that he
            looked to be in no pain. [Filing No. 90-4 at 91.] Nurse Riggs referred Mr.
            Fromer to a doctor for pain management, and he was eventually prescribed
            Tylenol, Neurontin, and Naprosyn for pain. [Filing No. 90-4 at 81; Filing No.
            90-4 at 93.]
        As with his back pain, a reasonable finder of fact could not conclude that Nurse Riggs was

deliberately indifferent to Mr. Fromer’s knee pain. First, at the February 4, 2016 visit, Nurse Riggs

explained that Mr. Fromer’s knee x-ray was normal, and that a doctor would not prescribe pain

medication based on a normal x-ray – both statements that are supported by the record evidence.

Her interactions with Mr. Fromer at the February 4, 2016 visit do not support a deliberate

indifference claim.

        Second and third, the March and May 2016 encounters show that Nurse Riggs responded

to Mr. Fromer’s complaint of knee pain and his request for a knee sleeve by doing just what Mr.

Fromer requested – ordering a knee sleeve – and that Mr. Fromer thanked Nurse Riggs for doing

so and stated that his knee felt better.




                                                 37
       Fourth, Nurse Riggs’ response to Mr. Fromer’s June 23, 2016 RFHC was appropriate, as

he was requesting additional pain medication which Nurse Riggs could not prescribe. Instead, she

scheduled an appointment with a doctor for him.

       Fifth, as discussed above in connection with Mr. Fromer’s back pain, there is no evidence

that Nurse Riggs somehow ignored or mishandled Mr. Fromer’s July 2016 RFHCs complaining

that he had not received pain medication after his Tegretol was discontinued. Nurse Riggs

investigated, determined that Dr. Chavez’s prescription orders had not been filled, Dr. Chavez

resubmitted the requests, and Mr. Fromer received his medication.

       Finally, although Nurse Riggs observed that Mr. Fromer did not appear to be in pain and

was walking normally on November 15, 2016, she still referred him to a doctor for pain

management.

       These encounters simply would not allow a reasonable finder of fact to conclude that Nurse

Riggs was deliberately indifferent to Mr. Fromer’s knee pain, and Nurse Riggs’ Motion for

Summary Judgment as to his claims related to his knee pain is GRANTED.

                      c. Hand Pain

       Nurse Riggs and Mr. Fromer had four encounters regarding his chronic hand pain:

      •   On June 23, 2016, Nurse Riggs wrote in the response section of Mr. Fromer’s
          June 23, 2016 RFHC relating to being taken off Tegretol and not receiving
          another pain medication “Scheduled for MD 6/29/16.” [Filing No. 90-4 at 58.]

      •   In July 2016, Nurse Riggs received three RFHCs in which Mr. Fromer
          complained that he was in pain, his Tegretol had been stopped, and he had not
          received a different pain medication. [Filing No. 90-4 at 60-61; Filing No. 139
          at 19.] When Nurse Riggs received the RFHCs, she investigated his complaints
          by reviewing the medical records to find out if he had a valid prescription for
          other medications. [Filing No. 90-5 at 4.] Nurse Riggs ultimately notified Dr.
          Chavez that Dr. Chavez’s orders of Naproxen and Tylenol had not been
          approved or denied, Dr. Chavez resubmitted her requests, and Mr. Fromer
          received the Naproxen and Tylenol on July 25, 2016. [Filing No. 90-3 at 9;
          Filing No. 90-5 at 4; Filing No. 90-4 at 65-66.]

                                              38
      •   On November 15, 2016, Nurse Riggs saw Mr. Fromer due to complaints of hand
          pain, among other complaints. [Filing No. 90-4 at 90.] Nurse Riggs observed
          observed that Mr. Fromer’s hand was tender and that he had pain with
          movement. [Filing No. 90-4 at 91.] She did not observe any swelling. [Filing
          No. 90-4 at 91.] Nurse Riggs referred Mr. Fromer to a doctor for pain
          management, and he was eventually prescribed Tylenol, Neurontin, and
          Naprosyn for pain. [Filing No. 90-4 at 81; Filing No. 90-4 at 93.]

      •   On December 15, 2016, Nurse Riggs saw Mr. Fromer regarding an RFHC he
          had submitted requesting a wrist brace. [Filing No. 90-4 at 97.] When Nurse
          Riggs attempted to question Mr. Fromer about his hand and his injury, he was
          argumentative and threatened to sue her. [Filing No. 90-4 at 97.] The visit ended
          with Nurse Riggs asking Mr. Fromer to leave. [Filing No. 90-4 at 97.]
       First and second, as with his complaints of back and knee pain, Nurse Riggs’ handling of

the June 23, 2016 and July 2016 RFHCs does not support a claim of deliberate indifference. Third,

while Nurse Riggs did observe that Mr. Fromer’s hand was tender and appeared to be painful at

the November 15, 2016 visit, she referred him to a doctor for pain management. Finally, the

evidence indicates that Nurse Riggs attempted to help Mr. Fromer at the December 15, 2016 visit

regarding his request for a wrist brace by asking him about his hand and his injury, but that the

visit was terminated because she found Mr. Fromer to be argumentative. 11

       No reasonable finder of fact could conclude that Nurse Riggs was deliberately indifferent

to Mr. Fromer’s hand pain based on these three encounters, and Nurse Riggs’ Motion for Summary

Judgment as to Mr. Fromer’s claims based on her treatment of his hand pain is GRANTED. 12


11
   Mr. Fromer’s statement that he told Nurse Riggs that she “may understand better where the
injury was exactly by looking at my records,” [Filing No. 151 at 9], does not contradict Nurse
Riggs’ notes from the visit stating that Mr. Fromer was argumentative when she asked him
questions about his hand and his injury and he stated “you have my medical record in front of you,
you just need to read it,” [Filing No. 90-4 at 97].
12
  Mr. Fromer refers to October 12, 2016, January 30, 2017, February 2, 2017, February 11, 2017,
February 14, 2017, and March 4, 2017 encounters with Nurse Riggs, but has not produced any
records from those encounters. [See Filing No. 150 at 7; Filing No. 151 at 7; Filing No. 151 at 12-
13.] In any event, his characterizations of those encounters do not bolster his deliberate
indifference claim against Nurse Riggs. [See, e.g., Filing No. 150 at 7 (Mr. Fromer stating that
                                                39
                                                 IV.
                                           CONCLUSION

       “To infer deliberate indifference on the basis of a [medical professional’s] treatment

decision, the decision must be so far afield of accepted professional standards as to raise the

inference that it was not actually based on a medical judgment.” Norfleet, 439 F.3d at 396. There

is no evidence that Nurse Riggs acted with deliberate indifference to Mr. Fromer’s back, knee, or

hand pain. Accordingly, as set forth above, Nurse Riggs’ Motion for Summary Judgment, [90], is

GRANTED and the Clerk is DIRECTED to terminate Nurse Riggs as a party to this lawsuit. No

partial final judgment shall enter, however. Further, Mr. Fromer’s Motion to Exclude the

Medical Defendants[’] Expert Report, [93], is DENIED without prejudice to re-file it in

advance of trial, and his Motion for Confirmation, [140], is GRANTED as set forth above.

       Mr. Fromer’s deliberate indifference claims against Dr. Chavez remain for trial. The Court

requests that the Magistrate Judge confer with Mr. Fromer and Dr. Chavez to address the

possibility of resolving the remaining claims short of trial.




      Date: 3/29/2019




Nurse Riggs told him on January 30, 2017 in response to his request for a knee brace that a brace
with metal supports would not be allowed and that Nurse Riggs stated that the knee brace request
had been addressed on February 2, 2017 when it had not); Filing No. 151 at 7 (Mr. Fromer stating
that he saw Nurse Riggs on October 12, 2016 and that she told him Naproxen had been ordered
but that there was “no record of Neurontin”); Filing No. 151 at 12-13 (Mr. Fromer stating that
Nurse Riggs recorded his February 11, 2017 visit as a “refusal,” and that she recorded his February
14, 2017 visit as a “refusal” because he was a half hour late).] Additionally, to the extent Nurse
Riggs and Mr. Fromer interacted on March 4, 2017, it was related to him “expelling large amounts
of blood” and to Nurse Riggs recording him as refusing a visit for that condition, and not to the
back, knee, and hand pain that are the subject of this lawsuit.
                                                 40
Distribution to:

Louis P. Fromer
#241520
Indiana State Prison
Electronic Service
Participant - Court Only


Distribution via ECF only to all counsel of record




                                             41
